     Case 4:19-cv-03425-JST Document 118 Filed 04/09/20 Page 1 of 3



 1   FABIO E. MARINO (SBN 183825)
     fmarino@polsinelli.com
 2   REBECCA B. HORTON (SBN 308052)
     rhorton@polsinelli.com
 3   JOSHUA L. RAYES (SBN 316208)
     jrayes@polsinelli.com
 4   POLSINELLI LLP
     1661 Page Mill Road, Suite A
 5   Palo Alto, CA 94304
     T: 650-461-7700
 6   F: 650-461-7701
 7   Phillip J.R. Zeeck (Admitted PHV)
     pzeeck@polsinelli.com
 8   POLSINELLI PC
     900 West 48th Place, Ste. 900
 9   Kansas City, MO 64112
     T: 816-753-1000
10   F: 816-753-1536
     Attorneys for Defendants
11   RYAN HUNT, ALEN HUNDUR,
     MATTHEW JOHNSON, HLP TECH, LLC,
12   IT HAVEN INC., and GLOBAL++
13                              UNITED STATES DISTRICT COURT
14                             NORTHERN DISTRICT OF CALIFORNIA
                                      OAKLAND DIVISION
15

16   NIANTIC, INC., a Delaware corporation,    Case No. 4:19-cv-03425 JST

17                Plaintiff,                   DEFENDANTS’ REPLY IN SUPPORT OF
                                               ITS PARTIAL MOTION TO DISMISS
18         v.                                  NIANTIC, INC.’S FIRST AMENDED
                                               COMPLAINT
19   GLOBAL++, an unincorporated
     association; RYAN HUNT, a.k.a.
20   “ELLIOTROBOT,” an individual;             Date:    April 29, 2020
     IT HAVEN INC., a foreign corporation;     Time:    2:00 p.m.
21   MATTHEW JOHNSON, an individual;           Ctrm:    6, 2ND Floor (Oakland)
     HLP TECH, LLC, a Missouri limited         Judge:   Honorable Jon S. Tigar
22   liability company; MATTHEW
     RAGNARSON, an individual;
23   MANDY JOHNSON, an individual;
     MANDY LOMBARDO, an individual;
24   ALEN HUNDUR, a.k.a. “IOS N00B,” an
     individual; APPHAVEN, an
25   unincorporated association;
     RAJESHWAR GHODERAO, an
26   individual; and DOES 1-20,

27                Defendants.

28
                                                               DEFTS’ REPLY ISO OF PARTIAL
                                                                        MTD NIANTIC’S FAC
                                                                  CASE NO. 4:19-cv-03425-JST
          Case 4:19-cv-03425-JST Document 118 Filed 04/09/20 Page 2 of 3



 1   I.       THE COURT SHOULD GRANT DEFENDANTS’ MOTION
 2            Niantic’s Opposition to Defendants’ Partial Motion to Dismiss Niantic’s First Amended
 3   Complaint (“Opposition”) concedes, as it must, that Niantic is not entitled to statutory damages
 4   or fees for pre-registration infringement.1 See Dkt. 117 at 4 (“Niantic therefore is not entitled to
 5   statutory damages and fees for Defendants’ pre-registration infringement.”). The Court should
 6   thus grant Defendants’ Motion at least with respect to allegations for statutory damages and fees
 7   related to pre-registration infringement.
 8            Moreover, in light of the foregoing, the only issue in dispute is whether Niantic’s
 9   amended complaint sufficiently alleges that Defendants engaged in post-registration
10   infringement that was materially different and legally distinct from Defendants’ pre-registration
11   infringement. Id. at 2. As Niantic acknowledges, it registered its copyrights for Pokemon GO,
12   Version 0.133.0 and Ingress, Version 2.11.2 on June 3, 2019 and June 11, 2019, respectively. Id.
13   at 3. Therefore, putting aside Niantic’s insufficient allegations, the only issue in dispute is
14   whether Niantic is entitled to statutory damages and fees for any alleged infringement that
15   occurred between June 3, 2019, and June 14, 2019, of Pokemon GO, and for any alleged
16   infringement that occurred between June 11, 2019, and June 14, 2019, of Ingress. It is not.
17            Niantic’s amended complaint fails to sufficiently allege legally significant differences
18   between Defendants’ pre- and post-registration infringement, and thus it is not entitled to
19   statutory damages or fees for these few days of alleged post-registration infringement. The
20   amended complaint lumps all the alleged infringing activities together. It does not state a single
21   difference between infringement occurring pre- or post-registration. Indeed, the prefixes
22   “differ,” “pre-” and “post-” appear once each in the amended complaint. See Dkt. 84 at 38 (“For
23   pre- and post-judgment interest on the foregoing, as allowed by law”); (“For such other, further
24   and different relief as the Court deems just and proper.”). The allegations are far from sufficient.
25
     1
        Niantic argues that even if the Court grants Defendants’ Motion, Niantic’s prayer for statutory
26   damages and fees against Global++ would remain because the Motion was not brought on behalf
     of defendant Global++. See Dkt. 117 at 2 n.1. This argument fails and is moot in any event in
27   light of Global++’s Notice of Joinder in Co-Defendants’ Partial Motion to Dismiss, filed
     concurrently herewith.
28
                                                      -1-
                                                                         DEFTS’ REPLY ISO OF PARTIAL
                                                                                  MTD NIANTIC’S FAC
                                                                            CASE NO. 4:19-cv-03425-JST
       Case 4:19-cv-03425-JST Document 118 Filed 04/09/20 Page 3 of 3



 1          Finally, Niantic’s argument that Defendants’ Motion is barred by Rule 12(g) fails. The
 2   amended complaint added new Defendants, including IT Haven, Inc., Matthew Johnson, and
 3   HLP Tech, LLC. These Defendants could not have moved to dismiss the original complaint
 4   because they were not yet part of the case, and the previously served Defendants are permitted to
 5   join the Motion.
 6   II.    CONCLUSION
 7          For the foregoing reasons, Defendants respectfully request that the Court grant
 8   Defendants’ Partial Motion to Dismiss Niantic’s First Amended Complaint.
 9

10

11   Dated: April 9, 2020                                 Respectfully Submitted,
12                                                        POLSINELLI LLP
13

14                                                        /s/ Fabio E. Marino
                                                  By:     Fabio E. Marino
15
                                                          Attorneys for Defendants
16                                                        RYAN HUNT, ALEN HUNDUR,
                                                          MATTHEW JOHNSON, HLP TECH, LLC,
17                                                        IT HAVEN INC., and GLOBAL++

18

19

20

21

22

23

24

25

26

27

28
                                                    -2-
                                                                       DEFTS’ REPLY ISO OF PARTIAL
                                                                                MTD NIANTIC’S FAC
                                                                          CASE NO. 4:19-cv-03425-JST
